       Case 1:21-cv-10567-RGS Document 12 Filed 09/10/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 21-10567-RGS

                              CHARLES DAVIS

                                       v.

    JAMES T. BRETT, JODI A. GERARDI, KATHERINE MUNGOVAN,
             STEPHEN KENNEDY and DENNIS BUTLER


                                   ORDER

                             September 10, 2021

      Plaintiff Charles Davis (“Davis”) initiated this pro se action on April 2,

2021, while an inmate in custody at the Old Colony Correctional Center

(“OCCC”). Docket No. 1. At that time, Davis’ motions for appointment of

counsel and leave to proceed in forma pauperis were denied without

prejudice.   Docket No. 4.      Davis subsequently filed renewed motions

accompanied by an amended complaint. Docket Nos. 5 - 8.

      By Memorandum and Order dated July 8, 2021, Davis was granted

leave to proceed in forma pauperis and he was granted 42 days to file a

second amended complaint curing the pleading deficiencies of his original

and amended complaints. Docket No. 9. Davis was advised that failure to

do so would result in dismissal of this action. Id.
       Case 1:21-cv-10567-RGS Document 12 Filed 09/10/21 Page 2 of 2




      On September 10, 2021, the envelope with a copy of the July 8 2021

Memorandum and Order was returned to the court as undeliverable with

“released” noted on the envelope. Docket No. 11. Apparently, Davis is no

longer at the address he provided the court. He failed to inform the court of

his new address as required under this court's local rules. See District of

Massachusetts Local Rule 83.5.5(h) (requiring pro se litigants to inform the

clerk of any change of address within 14 days of the change).

      The Supreme Court has recognized that district courts have inherent

power to dismiss cases for failure to prosecute. See Link v. Wabash R.R. Co.,

370 U.S. 626, 629 (1962) (“The authority of a federal trial court to dismiss a

plaintiff’s action with prejudice because of his failure to prosecute cannot

seriously be doubted.”).

      The fact that Davis has not kept the court advised of his current address

suggests that he may have decided not to press his claim. The court is not

required to delay disposition in this case until such time as plaintiff decides

to comply with the requirement of providing his current address. Based

upon the foregoing, it is hereby Ordered that this action is DISMISSED

without prejudice. The clerk shall enter a separate order of dismissal.

                                    SO ORDERED.

                                    /s/ Richard G. Stearns
                                    UNITED STATES DISTRICT JUDGE

                                      2
